Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daoura, et al. (US 20150356861).
Regarding claim 1, Daoura teaches an electronic control device for a bicycle, comprising: a housing (11, 16); a planar printed circuit board 20 disposed within the housing, the planar PCB having a substrate 20 and circuitry 19 attached to the substrate, the substrate having a thickness; and a power source 15 disposed within the housing, wherein a plane extending throughout the thickness of the substrate intersects the power source (Fig. 1).  
Regarding claim 2, Daoura teaches the electronic control device wherein the power source 15 is disk shaped (Fig. 1).  
Regarding claim 3, Daoura teaches the electronic control device wherein the power source is a coin-cell battery (Fig. 1).  
Regarding claim 5, Daoura teaches the electronic control device wherein the planar PCB 20 has an interface end, the interface end including a recess 13b (Fig. 1).  
Regarding claim 6, Daoura teaches the electronic control device wherein an edge of the substrate 20 at the recess 13b is formed as a curve (Fig. 1).  
Regarding claim 7, Daoura teaches the electronic control device wherein the edge of the substrate 20 formed as a curve has tips and a centermost point defining a space therebetween (Fig. 1).  
Regarding claim 8, Daoura teaches the electronic control device wherein the power source 15 is disposed within the space (Fig. 1).  
Regarding claim 9, Daoura teaches the electronic control device wherein the power source has a length and a height (thickness of the battery), the length of the power source being substantially greater than the height of the power source (Fig. 1).  
Regarding claim 10, Daoura teaches the electronic control device wherein the plane intersects the power source through an entirety of the length of the power source (Fig. 1).  
Regarding claim 11, Daoura teaches the electronic control device further comprising: an antenna 22, wherein the plane intersects the antenna (the antenna is part of the circuit board and the same plane will intersect the antenna, see Figs. 1-2 and paragraph 46-47).  
Regarding claim 12, Daoura teaches the electronic control device wherein the antenna 22 is disposed along at least a portion of a perimeter of the substrate 20 (the antenna is part of the circuit board, see Figs. 1-2 and paragraph 46-47).  
Regarding claim 13, Daoura teaches the electronic control device wherein the antenna 22 extends along the thickness of the perimeter of the substrate 20 (the antenna is part of the circuit board, see Figs. 1-2 and paragraph 46-47).  
Regarding claim 14, Daoura teaches the electronic control device wherein the antenna is a trace antenna (paragraph 47).  
Regarding claim 15, Daoura teaches the electronic control device wherein the planar PCB 20 includes a switch (14) disposed on a first side of the substrate and circuitry disposed on a second side of the substrate 20 (Fig. 1).  
Regarding claim 16, Daoura teaches the electronic control device wherein the switch is a dome switch (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view of Jensen, et al. (US20190170727).
Regarding claim 4, Daoura does not teach the type of the battery. However, Jensen teaches a similar electronic control device that have a coin-cell battery in a form of CR 2032 (paragraph 56). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jensen in the device of Daoura to provide a more stable voltage.



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view of Huang (US 20120234659).
 Daoura does not teach the housing including a button integrally formed with the housing and disposed above the switch, the switch being actuated by the button when a force is applied on the button.  However, Huang teaches a similar electronic device  that comprises a housing 31 including a button 33 integrally formed with the housing and disposed above a switch 35, the switch being actuated by the button when a force is applied on the button (annotated figure below), as required by claim 17; wherein the button includes a first rigid protrusion extending a first distance away from the switch and a second rigid protrusion extending a second distance towards the switch, the first distance being greater than the second distance (annotated figure below), as required by claim 18;  wherein the second rigid protrusion includes a flat surface, the flat surface engaging the switch when the force is applied on the first rigid protrusion (annotated figure below), as required by claim 19; wherein the button and the housing are connected by a flexible hinge 331, and the button 33, the housing 31 and the flexible hinge are constructed from the same material and formed as a single unitary structure (annotated figure below), as required by claim 20.It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Huang in the electronic device of Daoura to  facilitate the manufacturing and assembling process



    PNG
    media_image1.png
    526
    608
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833